     Case 2:17-cv-00138-KJM-AC Document 63 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                    No. 2:17-cv-0138 KJM AC
12                       Plaintiff,
13           v.                                         ORDER
14    SIU KEUNG CHAN, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge as provided by Local Rule 302(c)(21).

19          On August 26, 2020, the magistrate judge filed findings and recommendations, which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 60. Neither

22   party has filed objections to the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

25   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

26   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

27   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   supported by the record and by the proper analysis.
                                                       1
     Case 2:17-cv-00138-KJM-AC Document 63 Filed 10/29/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed August 26, 2020, are adopted in full; and
 3         2. Plaintiff’s motion for default judgment against defendant Chauhan, ECF No. 54, is
 4   DENIED without prejudice.
 5   DATED: October 28, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
